Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 30, 2020

The Court of Appeals hereby passes the following order:

A20A2117. CAPRICE MOSES v. OMNI INDEMNITY COMPANY.

      In this civil action, defendant Caprice Moses filed this direct appeal from the
trial court’s order granting the plaintiff’s motion to enforce a settlement agreement.
We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” An
order granting a motion to enforce a settlement agreement “is not final until the trial
court expressly enters final judgment on that order.” Thomas v. Sheppard, 349 Ga.
App. 871, 871 (827 SE2d 60) (2019) (punctuation omitted). Thus, “notwithstanding
the trial court’s grant of a motion to enforce a settlement, a case is not at an end until
such time as the agreement has been made the judgment of the court, thereby
terminating the litigation.” Torres v. Elkin, 317 Ga. App. 135, 139 (1) (730 SE2d 518)
(2012) (punctuation omitted); accord Underwood v. Underwood, 282 Ga. 643, 644
(1) (651 SE2d 736) (2007).
      Here, the record contains no indication that the trial court has entered a final
judgment and made the settlement agreement the judgment of the court.
Consequently, because no final judgment has been entered, Moses was required to
follow the interlocutory appeal procedures – including obtaining a certificate of
immediate review from the trial court – to appeal the order granting the plaintiff’s
motion to enforce the settlement agreement. See OCGA § 5-6-34 (b); Boyd v. State,
191 Ga. App. 435, 435 (383 SE2d 906) (1989). Her failure to do so deprives us of
jurisdiction over this appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266
Ga. 832, 833 (471 SE2d 213) (1996).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/30/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.